Citation Nr: 0027519	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with history of laminectomy 
at L4-5, currently rated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Connie M. Thornburg, Agent


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from December 1953 to 
May 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO).  

The procedural history of this case is somewhat confusing.  A 
review of the record indicates that on November 1, 1995, the 
veteran's claim of entitlement to a rating in excess of 10 
percent for his service-connected lumbosacral strain was 
received at the RO.  By July 1996 rating decision, the RO 
denied a rating in excess of 10 percent for lumbosacral 
strain, finding that the demonstrated severe low back 
symptomatology was part and parcel of his nonservice-
connected disc disease.  (The RO also denied service 
connection for degenerative disc disease of the lumbosacral 
spine at that time.)  On April 21, 1997, within the appeal 
period, his agent filed a notice of disagreement with the 
July 1996 rating decision, a Statement of the Case was issued 
in March 1998, and a timely substantive appeal was filed.  

In March 1998, the veteran and his spouse testified at a 
hearing at the RO.  Then, by June 1998 decision, the Hearing 
Officer recharacterized the veteran's low back disability as 
"degenerative joint disease of the lumbosacral spine with 
history of laminectomy at L4-5 with removal of disc" and 
increased the rating for the disability to 40 percent, 
effective April 21, 1997, which was noted to be the "date of 
receipt of the reopened claim."  As set forth above, 
however, April 21, 1997 is the date of receipt of the 
veteran's Notice of Disagreement.  The date of receipt of his 
claim was November 1, 1995.  This matter requires corrective 
action on the part of the RO with respect to the effective 
date currently assigned the increased rating.  

Additionally, in the June 1998 decision, the Hearing Officer 
found that "reasonable doubt has been resolved in favor of 
the claimant that his current back condition cannot be 
differentiated from his service-connected injury or residuals 
of the injury and the condition is rated as degenerative 
joint disease of the lumbosacral spine with history of 
laminectomy at L4-5 with removal of disc."  This decision 
appears to be a grant of service connection for degenerative 
disc disease.  Thus, that issue is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In July 2000, the veteran and his spouse testified at a Board 
hearing at the RO and referred to a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  It is noted that the veteran's 
agent previously filed a claim for that benefit in July 1998, 
but the RO has not yet address this issue.  As the matter has 
not yet been adjudicated, and as it is not inextricably 
intertwined with the issue now on appeal, it is referred to 
the RO for initial adjudication.


REMAND

The veteran's claim for increased rating for degenerative 
joint disease of the lumbosacral spine with history of 
laminectomy at L4-5 is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Here, the evidentiary assertions concerning the 
severity of the service-connected disability (those within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for increased rating for the 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

Since this is a well-grounded claim, VA has a duty to assist 
in the development of facts pertinent to the claim.  This 
duty includes conducting a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

The record reflects that the veteran most recently had a VA 
medical examination for compensation purposes in May 1998.  
At his January 2000 hearing, he testified that his disability 
had increased in severity.  Additionally, the Board notes 
that his agent has indicated that since June 1998, the 
veteran was issued a wheelchair for his low back disability 
and was given numerous medications for severe pain by his 
physician at the Birmingham VA Medical Center (MC).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992).  Therefore, a contemporaneous VA 
medical examination is warranted to address the veteran's 
contentions regarding the severity of his service- connected 
low disability.

Finally, it is noted that the record indicates that in 
November 1995, the veteran filed an application to reopen a 
previously denied claim of service connection for a lung 
disability, including COPD.  By June 1996 rating decision, 
the RO found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
lung disability, including COPD.  Later that month, the 
veteran's agent submitted a Notice of Disagreement with the 
determination, yet a statement of the case addressing this 
matter has not yet been issued.  A remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
remanded for the following action:

1.  The RO should issue a statement of 
the case (SOC) to the veteran and his 
agent addressing the issue of whether new 
and material evidence has been submitted 
to reopen the claim of service connection 
for a lung disability, to include COPD.  
The SOC should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  This 
issue should then be returned to the 
Board for further consideration, only if 
an appeal is perfected.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200, 20.202 
(1999).

2.  The RO should also contact the 
Birmingham VAMC and request copies of all 
medical records pertaining to the veteran 
since July 2000.  

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA neurologic examination to determine 
the current severity of his service-
connected degenerative joint disease of 
the lumbosacral spine with history of 
laminectomy at L4-5.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to identify all 
orthopedic and neurologic abnormalities 
of the veteran's low back, and the 
associated symptomatology and 
manifestations.  He or she should 
specifically comment on whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk or other 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.  The examiner is also requested 
to express an opinion as to the extent, 
if any, that the veteran's low back 
disability results in limitation of 
functional ability due to pain, loss of 
motion due to weakened movement, excess 
fatigability, or incoordination.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive and 
complete concerning the directives of 
this remand; if it is not, the RO should 
take remedial action.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Then, the case should be reviewed by 
the RO, including consideration of 
whether 38 C.F.R. §§ 3.321, 4.40, 4.45, 
and 4.59 apply to the veteran's claim.  

If the benefit sought on appeal is not granted, the veteran 
and his agent should be issued a supplemental statement of 
the case, and be afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 



